                     Case 1:21-cr-00030-AJT Document 2 Filed 03/02/21 Page 1 of 1 PageID# 2
                                                                                                                                   U.S. District Court
Criminal Case Cover Sheet                              filed:      REDAaED


                                                                                                        Judge Assigned:        AJT
Place of Offense:                        □ Under Seal

City:       Sterling                     Superseding Indictm ent:                                       Criminal No.               •2-i u

                                         Same Defendant:                                                New Defendant:
County: Loudoun

                                         Magistrate Judge Case No.                                      Arraignment Date:


                                         Search Warrant Case No.                                        R. 20/R. 40 From:


Defendant Information:

                                                                   Alias(es): Giff                      Q Juvenile FBI No.
 Defendant Name:          Henry Gifford Eldredge

 Address:                 Media , PA


 Employment:

                                   SSN: xxx-xx-4896               Sex:    Male            Race: Caucasian          Nationality:      United States
 Birth Date: xx/xx/1968


                                                        Weight:                  Hair: Brown    Eyes:              Scars^attoos:
 Place of Birth:                        Height:

 □ Interpreter Language/Dialect:                                                        Auto Description:

 Location/SiMus:


 Arrest Date:                               Q Already in Federal Custody as of:                                         in:




 □ Already in State Custody                  □ On Pretrial Release                   ^ Not in Custody

 □ Arrest Warrant Requested                  □ Fugitive                              Q Summons Requested

 □ Arrest Warrant Pending                    □ Detention Sought                      □ Bond

 Defense Counsel Information:


  Name:          David Barger / Michael Engle                            Q Court Appointed         Counsel Conflicts:

  Address:       1750 Tysons Blvd, Suite 1000; McLean, VA 22102          1^ Retained

  Phone:         703-749-1307                                            Q Public Defender                              □ Federal Public Conflicted Out

  U.S. Attorney Information;

                                                                                     Phone: 703-299-3700                 Bar No.
  AUSA(s):        Ryan Faulconer & Daniel Young
  Complainant Aoencv - Address & Phone No. or Person & Title;

   SA William Shores, NASA-OIG; 5A Lee Bacon, SBA OIG

  U.S.C. Citations;          Code/Section                  Offense Charged                              Countlsl              Capital/Felonv/Misd./Pettv


        Set 1:          18USC4                     Misprision of Felony                                                        Felony


        Set 2:


        Date:           3/2/21                     AUSA Signature:                                                              may be continued on reverse
